DETAILED ACTION
This action is in reply to papers filed 3/5/2021.  Claims 1-26 are pending with claims 1-14 and 26 examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190194625A1, Published 6/27/2019.

Maintained Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 1-2, filed 3/5/2021, with respect to the 35 U.S.C §102(a)(1)/(a)(2) rejection of claims 1-2, 4-6 and 9 as being anticipated by Shusta et al. (PgPub US20140127800A1, Published 5/8/2014, Filed 3/11/2013) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 2-3, filed 3/5/2021, 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 3-4, filed 3/5/2021, with respect to the 35 U.S.C §103 (a) rejection of claims 7, 10 and 11 as being unpatentable over  Shusta et al. (PgPub US20140127800A1, Published 5/8/2014, Filed 3/11/2013) as applied to claims 1-2, 4-6 and 9, and further in view of Eigenmann et al. (Fluids Barriers CNS. 2013; 10: 33.), Shusta et al. (US20120015395A1, Published 1/19/2012), hereinafter referred to as Shusta (b), and Lippmann et al. (J Neurochem. 2011 Nov; 119(3):507-20.) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 4-5, filed 3/5/2021, with respect to the 35 U.S.C §103 (a) rejection of claims 12-14 as being unpatentable over Brown et al. (Biomicrofluidics. 9, 054124 (2015) as applied to claims 1, 3-6 and 9, and further in view of Herland et al. (PLoS One. 2016 Mar 1; 11(3):e0150360) have been fully considered, but are not found persuasive. Applicant’s arguments will be addressed following maintained rejection.


Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 2-3, filed 3/5/2021, with respect to the 35 U.S.C §102(a)(1) rejection of claims 8 as being anticipated by Brown et al. (Biomicrofluidics. 9, 054124 (2015) have been fully considered, and are found persuasive.  Applicant agrees that Brown does not teach the presence of a porous membrane between an endothelial cell layer, as set forth in claim 1, and a neuronal cell layer, as set forth in claim 1. 

           Maintained Rejection(s)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Prior Art Rejection 1


Claim(s) 1-2, 4-6 and 9 remain rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shusta et al. (PgPub US20140127800A1, Published 5/8/2014, Filed 3/11/2013).

Regarding claim 1, Shusta et al. discloses a method of creating a fully-human (as in claim 6) blood-brain barrier (BBB) model, comprising the steps of (a) obtaining a mixture of neural claim 5) (Pg. 1, para. 7), astrocytes and neurons, wherein the astrocytes and neurons are differentiated neural progenitor cells (as in claim 2) (Pg. 10, para. 108-109) and wherein a blood brain barrier model is created (Pg. 1, para. 13). Note that Shusta teaches primary astrocytes are also suitable for use (as in claim 4) (Pg. 6, para. 67). Shusta discloses immunocytochemical analysis of demonstrates tight junctions in untreated BMECs (as in claim 9) (Pg. 6-7, para. 78). 
 Accordingly, Shusta anticipates the claimed invention. 

Applicant’s Arguments/Response to Arguments

Applicant argues: The Shusta reference discusses the formation and purification of BMECs, and their subsequent co-culture in the presence of pericytes or differentiated neural progenitor cells. See, e.g., Abstract of Shusta. It does not, however, describe the BBB model as claimed with an endothelial cell layer comprising astrocytes, pericytes and endothelial cells, and a neuronal cell layer comprising neuronal cells. See, e.g., Figure 1 of Shusta, which shows a layer of purified BMECs cultured in the presence of a separate layer of pericytes or a separate layer of differentiated neural progenitor cells.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Particularly, Examiner is not persuaded by Applicant’s arguments that Fig. 1 is 
With respect to Applicant’s argument that Shusta fails to describe the BBB model as claimed with an endothelial cell layer comprising astrocytes, pericytes and endothelial cells, and a neuronal cell layer comprising neuronal cells, this argument is not found persuasive.  At the outset, it is important to note that both the endothelial cell layer and neuronal cell layer in claim 1 recite the transitional phrase ‘comprising’ (e.g. an endothelial cell layer comprising). Per MPEP 2111.03, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Thus, given the broadest reasonable interpretation, an endothelial cell layer can comprise, for example, neuronal cells and still read on the claimed invention. Similarly, a neuronal cell layer can comprise, for example, pericytes and still read on the claimed invention. 
Furthermore, and more pertinent to the Examiner’s rejection, there are no physical limitations imbued on the claim by the use of the term ‘layer.’ That is, the Examiner does not interpret a cell layer, as set forth in the claim, to consist of only the cell types recited. It also noted that the specific cell layers don’t even require contact among the cell types (e.g. wherein the endothelial cells are in contact with the pericytes, astrocytes, etc.). More broadly, the separate and distinct from a neuronal cell layer ~ that each layer is retained in a specific region of the BBB model and said layers do not intermingle. Indeed, the specification fails to teach that the layers of the claim are naturally separated. Basis for the Examiner’s interpretation is found in the fact that claim 1 optionally recites that the endothelial cell layer and neuronal cell layer are separated by a porous membrane. Thus, based on this optionality, and given the broadest reasonable interpretation, it is reasonable to assume that the claim embraces an embodiment in which the layers are not separated. 
Because Applicant’s were not found persuasive, the rejection is maintained. 

Prior Art Rejection 2

Claim(s) 1, 3-6 and 9 remain rejected under 35 U.S.C. 102(a) (1) as being anticipated by Brown et al. (Biomicrofluidics. 9, 054124 (2015), Reference 4 in IDS filed 5/3/2019).

Examiner’s Note: Although maintained, the rejection has been amended to reflect the withdrawal of the rejection of claim 8. Note also that the section of the art rejection pertaining to the optional limitation in claim 1 has been removed from the rejection. 

Regarding claim 1, Brown et al. designed and fabricated a microfluidic device that is comprised of both a vascular chamber, comprising primary human endothelial cells (as in claim 3 and claim 6) (Section C. at Pg. 5) and a brain chamber, comprising human primary astrocytes (as in claim 4 and claim 6) (Section C. at Pg. 5), human stem cell derived neurons (as in claim 6) claim 5 and claim 6) (Section C. at Pg. 5).    Brown discloses the endothelial cells were given 12–14 days to reach confluence (Figure 2(b)) and establish tight junctions (as in claim 9).     
Accordingly, Brown anticipates the claimed invention. 


Applicant’s Arguments/Response to Arguments
Applicant argues: Applicant notes that the model of Brown, which is shown in the Office Action on page 5, differs in structure from the BBB model as claimed. The endothelial cells in the model of Brown are in a layer separated from the other cells by a filter membrane. In contrast, in the claimed invention the astrocytes and pericytes are in the endothelial cell layer, and there is a separate neuronal cell layer with neuronal cells. Regarding claim 8, the porous membrane separates those two recited layers, and the neuronal cells are on the opposite side from the other recited cells of the endothelial cell layer.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is important to note that both the endothelial cell layer and neuronal cell layer in claim 1 recite the transitional phrase ‘comprising’ (e.g. an endothelial cell layer comprising). Per MPEP 2111.03, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Thus, given the broadest reasonable interpretation, an endothelial cell layer can comprise, for example, neuronal cells and still read read on the claimed invention. 
Moreover, there are no physical limitations imbued on the claim by the use of the term ‘layer.’ That is, the Examiner does not interpret a cell layer, as set forth in the claim, to consist of only the cell types recited. It also noted that the specific cell layers don’t even require contact among the cell types (e.g. wherein the endothelial cells are in contact with the pericytes, astrocytes, etc.).  More broadly, the Examiner does not interpret claim 1 to mean the endothelial cell layer is separate and distinct from a neuronal cell layer ~ that each layer is retained in a specific region of the BBB model and said layers do not intermingle. Indeed, the specification fails to teach that the layers of the claim are naturally separated. Basis for the Examiner’s interpretation is found in the fact that claim 1 optionally recites that the endothelial cell layer and neuronal cell layer are separated by a porous membrane. Thus, based on this optionality, and given the broadest reasonable interpretation, it is reasonable to assume that the claim embraces an embodiment in which the layers are not separated. 
With respect to Applicant’s argument regarding claim 8, Examiner agrees. That is, Brown does not teach the endothelial cell layer and neuronal cell layer are separated by a porous membrane. In maintaining this rejection, the Examiner is not interpreting the porous membrane to be present in claim 1 because claim 1 states that the inclusion of the porous membrane is optional. Per MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Prior Art Rejection 3

Claims 7, 10 and 11 remain rejected under 35 U.S.C. 103 as being unpatentable over Shusta et al. (PgPub US20140127800A1, Published 5/8/2014, Filed 3/11/2013) as applied to claims 1-2, 4-6 and 9, and further in view of Eigenmann et al. (Fluids Barriers CNS. 2013; 10: 33.), Shusta et al. (US20120015395A1, Published 1/19/2012, Reference 3 in IDS filed 1/31/2019), hereinafter referred to as Shusta (b), and Lippmann et al. (J Neurochem. 2011 Nov; 119(3):507-20.).

The teachings of Shusta et al. are relied upon as detailed above. However, Shusta et al. fails to teach the ratio of astrocytes, pericytes and endothelial cells of the endothelial cell layer is about 3: 1: 1 by number of cells (as in claim 7). Additionally, Shusta fails to teach the brain microvascular endothelial cells express ZO-1, Claudin-5 and MDR-1 (as in claim 10).
Before the effective filing date of the claimed invention, Eigenmann et al. taught reliable human in vitro blood–brain barrier (BBB) models suitable for high-throughput screening are urgently needed in early drug discovery and development for assessing the ability of promising bioactive compounds to overcome the BBB (Abstract). To establish an improved human in vitro BBB model, Eigenmann compared four currently available and well characterized immortalized human brain capillary endothelial cell lines, hCMEC/D3, ZO-1 and Claudin-5 expressing hBMEC (as in claim 10, in-part) (Pg. 6. Col. 2, para. 1), TY10, and BB19, with respect to barrier tightness and paracellular permeability. Co-culture systems using immortalized human astrocytes (SVG-A cell line) and immortalized human pericytes (HBPCT cell line) were designed with the aim of 4 cells/cm2, pericytes were seeded at a cell density of 3.0 × 104 cells/cm2 and brain microvascular endothelial cells were seeded at a cell density of 3.0 × 104 cells/cm2   (3:1:1) (as in claim 7) (Pg. 4, Col. 2, para. 1). Although, Eigenmann notes that SVG-A cells and HBPCT cells did not significantly increase or decrease TEER values (Pg. 8, Col. 1, para. 1, last sentence). 
Shusta (b) adds that the BBB in vivo is not only characterized by its high TEER, but also by its impermeability to passive diffusion, expression of various transport systems used for import and export of nutrients and metabolites, and its ability to act as an active barrier to small hydrophobic molecules by employing key efflux transporters like p-glycoprotein, breast cancer resistance protein (BCRP), and members of the multidrug resistance protein (MRP) family. Shusta (b) observed purified BMECs in an astrocyte co-culture system expressed transcripts encoding a variety of receptors/transporters found at the BBB, such as ABCB1 (MDR1/p- glycoprotein) (as further in claim 10) (Pg. 11, para. 75).
And although Shusta et al. teach the astrocytes and neurons are derived from neural progenitor cells (NPCs), Shusta et al. fails to teach said neuronal cell express βIII tubulin (as in claim 11).
Before the effective filing date of the claimed invention, Lippmann taught the first necessary step in using NPC‐derived cells in BBB modeling was to determine the appropriate conditions for the differentiation of NPCs into astrocyte and neuron mixtures capable of inducing BBB properties (Pg. 6, para. 2). To determine the optimum serum concentration for differentiation of rat NPCs prior to BMEC co‐culture, NPCs were initially differentiated for 10 claim 11) and nestin‐labeled cultures at 6 days of differentiation revealed a reduced number of βIII tubulin+ cells in 10% FBS compared with the 1% FBS differentiation condition (Fig. 4a and b). The βIII tubulin+ cells in 10% FBS also appeared to largely lack nestin expression, while many of the βIII tubulin+ cells were also nestin+ in the presence of 1% FBS. At 12 days of differentiation, the βIII tubulin+ cells in 1% FBS had organized into large tracts of fibrous bundles (Fig. 4c), whereas the NPC‐progeny in 10% FBS remained sparse and unorganized (Fig. 4d). Thus, Lippmann concludes that, generally speaking, NPC‐derived astrocytes and neurons were acquiring a more mature morphological phenotype from 6 to 12 days of differentiation regardless of serum concentration (Pg. 7, para. 1).
When taken with the teachings of Shusta et al., one of ordinary skill in the art would have found it prima facie obvious to modify the teachings of Shusta such the astrocytes, pericytes and endothelial cells of the model of Shusta are cultured in a 3:1:1 ratio because Eigenmann taught this ratio was suitable for an in vitro BBB model. Additionally, the skilled artisan would have found it prima facie obvious to select MDR1 expressing BMECs because Shusta (b) teaches such BMECs reflect in vivo BMECs.  Further, one of skill in the art would have cultured the neural progenitor cells of Lippmann et al. for at least 12 days because Lippmann adds that NPC-derived astrocytes and neurons acquire a more morphological phenotype the longer in culture and that this maturation aids in the induction of BBB. properties
 Accordingly, the modification would have been prima facie obvious. 

Applicant’s Arguments/Response to Arguments
Applicant argues:  Eingenmann refers to immortalized cell lines. Additionally, Eingenmann teaches that there was no increase in TEER observed with coculturing the endothelial cell lines with immortalized astrocytic or pericytic cells, which weighs against the use of such a co-culture, as it did not have a positive impact.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is unclear what Applicant is arguing with respect to Eingenmann’s teaching of immortalized cell lines. Note that it is only in the dependent instant claims that the claims specify what type of cell is used in the BBB model (e.g. see claim 2-4). Examiner would also like to point out that Shusta was cited for teaching the specific cell types.  Furthermore, Applicant’s argument of a lack of increase in TEER with the 3:1:1 ratio of Eingenmann is not found persuasive for several reasons. First, none of the instant claims require a TEER value, let alone an increase in TEER because of the co-culture.  Secondly, Eigenmann explicitly addresses this issue by stating their findings are in accord with previous reports in which no additional benefit in terms of TEER was observed when culturing hCMEC/D3 cells with ACM or when co-culturing the endothelial cells with human astrocytes and that although their results do not support recent findings which showed that TJ resistance of hCMEC/D3 and TY08 cells was significantly increased in co-cultures with human brain astrocytes/pericytes and HBPCT cells, this divergent effect might possibly be due to the difference of culture conditions and the nature of cell types (see Eingenmann at paragraph bridging pg. 12 and pg. 13). Finally, as noted by the Examiner, Eigenmann taught astrocytes, pericytes and endothelial cells cultured in a 3:1:1 ratio was suitable for an in vitro BBB model. The fact that the 3:1:1 ration did not observe 

Prior Art Rejection 4

Claims 12-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (Biomicrofluidics. 9, 054124 (2015)), Reference 4 in IDS filed 5/3/2019) as applied to claims 1, 3-6 and 9, and further in view of Herland et al. (PLoS One. 2016 Mar 1; 11(3):e0150360).

The teachings of Brown et al. are relied upon as detailed above. However, Brown fails to teach the endothelial cell layer is provided in the shape of a blood vessel (as in claim 12), wherein said shape is tubular with a hollow center to allow liquid flow therethrough (as in claim 13) and wherein said neuronal cell layer is situated on the outside of the shape of the blood vessel (as in claim 14).
Before the effective filing date of the claimed invention, Herland et al. taught neurovascular inflammation is a major contributor to many neurological disorders, but modeling these processes in vitro has proven to be difficult. Towards this end, Herland and colleagues microengineered a three-dimensional (3D) model of the human blood-brain barrier (BBB) within a microfluidic chip by creating a cylindrical (as in claim 12) collagen gel containing a central hollow lumen (as in claim 13
With respect to claim 14, when taken with the teachings of Brown et al., wherein Brown teaches a schematic of a neurovascular unit, wherein endothelial cells line the lower vascular chamber while neurons are seeded in an upper brain chamber, wherein the endothelial cells and neurons are separated by a filter membrane, one of skill in the art would have found it prima facie obvious to seed neurons on the surface of the hollow tube of Herland et al. The skilled artisan would have been sufficiently motivated to make such a modification because Brown teaches the design of their NVU was modeled after the adult human brain. Thus, in order to provide an accurate BBB model, the modification would have been prima facie obvious. 
Applicant’s Arguments/Response to Arguments
Applicant argues: Reconsideration of this rejection is respectfully requested on the basis that a reason to make such a modification to the model of Herland is not provided, apart from a general statement regarding modeling based the human brain. Further, even if, arguendo, the skilled person may have been motivated to seed neurons on the surface of the hollow tube of Herland, it is not believed that this would teach or suggest all of the recitations of the claimed invention, as noted above.
In Response: Applicant’s arguments with respect to the teachings of Brown have been previously addressed. With respect to the shape of their BBB model, Applicant’s argument regarding a ‘general statement’ in Herland is not found persuasive. Herland explicitly notes that in order “To best model the BBB in vitro
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

                                                    Rejection Necessitated by New Claim

Prior Art Rejection 5
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shusta et al. (PgPub US20140127800A1, Published 5/8/2014, Filed 3/11/2013)as applied to claims 1-2, 4-6 and 9 above, and further in view of Dauth et al. ( PgPub US20170370908A1, Filed 12/17/2015).
The teachings of Shusta et al. are relied upon as detailed above. And although Shusta teaches a co-culture of brain microvascular endothelial cells and a neurovascular unit- comprising neurons, pericytes and astrocytes- to comprise the BBB model (see Shusta at Pg. 1, para. 3), Shusta et al. fails to teach said neurovascular unit further comprises microglia and oligodendrocytes (as in claim 26).
Before the effective filing date of the claimed invention, Dauth et al. taught suitable cell types which can be used to build the in vitro neurovascular unit include endothelial cells, pericytes, astrocytes and neurons. In some embodiments, Dauth adds that other types of cells can be added to these cell types used depending on the situation and specific research question, such as, oligodendrocytes, microglia, combinations thereof, or the like (as in claim 26) (Pg. 4, para. 66). 
When taken with the teachings of Shusta et al., and for the purposes of developing an in vitro BBB model, one of ordinary skill in the art would have found it prima facie obvious to include oligodendrocytes and microglia in the neurovascular unit of Shusta because Dauth in vivo blood brain barrier in vitro, the combination would have been prima facie obvious. 

       Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  Examiner’s Comment
Upon indication of claim 1 being allowable, Examiner will rejoin claims drawn to the microfluidic device comprising the in vitro model of claim 1. With respect to the method of making the model of claim 1, Examiner will only consider rejoinder if these claims are amended   to require the limitations of claim 1- that is, if the method of making makes the model of claim 1.  



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632